                                           Case 3:12-cr-00119-SI Document 1750 Filed 07/01/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                           Case No. 12-cr-00119-SI-1
                                   8                    Plaintiff,
                                                                                             ORDER RE: GIOVANNI ASCENSIO'S
                                   9              v.                                         MOTION TO VACATE OR CORRECT
                                                                                             SENTENCE PURSUANT TO 28 U.S.C.
                                  10     GIOVANNI RIMANDO ASCENSIO,                          SECTION 2255
                                  11                    Defendant.                           Re: Dkt. No. 1739
                                  12
Northern District of California
 United States District Court




                                  13          On June 2, 2020, defendant Giovanni Rimando Ascensio filed a motion for relief pursuant

                                  14   to 28 U.S.C. § 2255. Mr. Ascensio’s motion requests that the Court vacate his conviction for one

                                  15   count of possession of a firearm in furtherance of a crime of violence in violation of 18 U.S.C.

                                  16   § 924(c) and that the Court reduce his term of supervised release from five years to one year.

                                  17          The government does not oppose dismissal of the section 924(c) conviction. With regard to

                                  18   the request for a reduction of supervised release, the government states that defendant should file a
                                  19   motion for early termination of supervised release at a later date, and that in the event defendant

                                  20   files such a motion, an updated PSR should be prepared and the government will submit a new

                                  21   sentencing memorandum.

                                  22          The Court informs the parties of the following: If defendant wishes to pursue his request for

                                  23   a reduction of his term of supervised release at this time, the Court will construe his section 2255

                                  24   motion as a motion for early termination of supervised release and direct the preparation of an

                                  25   updated PSR, as well as the filing of sentencing memoranda from counsel. Alternatively, if

                                  26   defendant wishes to file a motion for early termination of supervised release at a later time, the Court
                                  27   will dismiss the section 924(c) conviction and issue an amended judgment reflecting the dismissal.

                                  28          In light of the above, the Court directs counsel to meet and confer regarding what further
                                           Case 3:12-cr-00119-SI Document 1750 Filed 07/01/20 Page 2 of 2




                                   1   proceedings are necessary in order to resolve the pending motion, and to file a letter so notifying the

                                   2   Court no later than July 15.

                                   3

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: July 1, 2020                           ______________________________________
                                                                                       SUSAN ILLSTON
                                   7                                                   United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
